DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-16, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1, 25 and 26, specifically the prior art fails to disclose or render obvious the claimed limitations including each of the first and second guide members is axially moveable with respect to the contact assembly along an axis generally parallel to longitudinal axes of the contacts to compensate for axial misalignment between the first and second printed circuit boards, as claimed in independent claim 1, also the holder supports each of the plurality of contacts in a clearance fit inside thereof, thereby allowing each contact to radially tilt with respect to the holder to compensate for radial misalignment between the printed circuit boards, as claimed in independent claim 25 and at least one first alignment feature supported by the first guide member and at least one second alignment feature supported by the second guide member, the at least one first and second alignment features being configured to align the first and second contact ends, respectively, with a respective printed circuit board for electrical connection thereto, as claimed in independent claim 26, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729